DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 07/01/2021. Claims 1-20 are currently pending with claims 1, 8 and 10 amended and claim 20 new.

Response to Arguments
Applicant’s arguments, see the response, filed 07/01/2021, with respect to 102(a)(1) rejections have been fully considered and are persuasive.  The 102(a)(1) rejections of 04/01/2021 have been withdrawn in light of amendments to the claims. Examiner agrees that the prior art Krauss does not teach the limitations as amended in the claims, however, prior art such as US Patent 3,026,942 to Cresap teaches where a tension torsion strap may be connected using pins, see rejection to follow. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… the pitch control coupling includes a first portion having a generally semicircular shape …” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites the limitation “… the pitch control coupling includes a first portion having a generally semicircular shape …” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject at the time the application was filed, had possession of the claimed invention. It does not seem that the shape of elements 88 or 90 of the originally filed Fig. 12 is of a semicircular shape as claimed. Furthermore, the originally filed specification in paragraph [0051] is described as having a C-like shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,695,249 to Krauss et al. (Krauss) in view of US Patent 3,026,942 to Cresap (Cresap).
In Reference to Claim 1
Krauss discloses a rotor blade attachment assembly (Fig. 2: 12) for use with a rotor hub (22 or 24) to which a rotor blade assembly (20) is connected, the rotor blade attachment assembly comprising: 
a hub extender (Fig. 4E: 28) having an inboard end and an outboard end (Fig. 4G: at left end and right end of respectively), wherein the inboard end of the hub extender is configured to form a connection (via 26 and to 22 or 24) with the rotor hub, wherein a blade fold axis (Fig. 3B: of connection through blade to hub as seen) about which the rotor blade rotates relative to the rotor hub is defined at the connection (Fig. 3B); 
an inboard bearing (Fig. 4E: 64A) mounted within an interior of the hub extender (28) adjacent the inboard end; 
an outboard bearing (Fig. 4G: 64B) mounted within an interior of the hub extender adjacent the outboard end; and 
a tension torsion strap (32) operably coupled to the inboard bearing (64A) and the outboard bearing (64B); and
an anchor (of 26) located within the interior of the hub extender, the anchor being coupled to the tension torsion strap (32) at a first end of the tension torsion strap (left end of 32).
Krauss does not teach “… the anchor coupled to the tension torsion strap at a pin connection disposed at a first end of the tension torsion strap …”
Cresap is also related a hub extender (Fig. 2: 18) for connecting a hub (12) to a rotor blade (35) of a rotary wing aircraft (Fig. 3), as the claimed invention, and teaches an anchor (Fig. 2: 24) coupled to a tension torsion strap (36) at a pin connection (37) disposed at a first end of the tension torsion strap (left end of 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Krauss wherein the anchor is coupled to the tension torsion strap at a pin connection disposed at a first end of the tension torsion strap, as taught by Cresap, so as to transmit centrifugal loads on the rotor blades through the hub (Cresap: col 2, ll 16-20).
In Reference to Claim 2
Krauss, as modified by Cresap, discloses the rotor blade attachment assembly of claim 1, wherein the inboard end includes a clevis (Krauss Fig. 4G: 26) having an upper portion and a lower portion (top and bottom portion of 26), the connection being formed at both the upper portion and the lower portion (Fig. 3D).
In Reference to Claim 4
Krauss, as modified by Cresap, discloses the rotor blade attachment assembly of claim 1, wherein the hub extender (Krauss Fig. 4E: 28) is formed from a composite material (Krauss col 5, ll 22-23: at least 32 as formed of a composite).
In Reference to Claim 5

In Reference to Claim 6
Krauss, as modified by Cresap, discloses the rotor blade attachment assembly of claim 1, further comprising a pitch control coupling (Krauss Fig. 4G: 42) mounted to the inboard bearing (Krauss: 64A), wherein the pitch control coupling is rotatable about a pitch axis (Krauss: of 42, not shown, see col 4, ll 5-6).
In Reference to Claim 7
Krauss, as modified by Cresap, discloses the rotor blade attachment assembly of claim 1, wherein the blade fold axis (Krauss Fig. 3B: at the connection between 26 and 22 or 24) is located inboard of the inboard bearing (Krauss Fig. 4E: 64A).
In Reference to Claim 8
Krauss, as modified by Cresap, discloses the rotor blade attachment assembly of claim 1, wherein the anchor (Krauss Fig. 4G: of 26) couples the inboard bearing (Krauss Fig. 4G: 64A) to a first end of the tension torsion strap (Krauss Fig. 4G: left end of 32).
In Reference to Claim 9
Krauss, as modified by Cresap, discloses the rotor blade attachment assembly of claim 1, further comprising an outboard bearing bracket (Krauss Fig. 4E: of 64B and connected to 30A and 30B) located at least partially within the interior of the hub extender (Krauss Fig. 4E: 28), the outboard bearing bracket coupling the outboard bearing to a second end of the tension torsion strap (Krauss Fig. 4G: right end of 32).
In Reference to Claim 10

a rotor hub (22, 24) rotatable about an axis (A); 
a plurality of rotor blade assemblies (20) connected to the rotor hub, wherein the plurality of rotor blade assemblies include a torque tube (Fig. 4E: 32) and at least one of the plurality of rotor blade assemblies includes a blade attachment assembly (Fig. 2: of 12), the blade attachment assembly including: 
a rigid hub extender (Fig. 4E: 28) having configured to form a connection with the rotor hub (connection via 26 to 22 or 24), wherein a blade fold axis (Fig. 43B: of connection through blade to hub) of the rotor blade assembly is defined at the connection; 
at least one bearing (Fig. 4G: 64A, 64B) mounted within an interior of the hub extender; and 
a tension torsion strap (Fig. 4E: 32) mounted within the interior of the hub extender, the tension torsion strap being rotatable about a pitch axis (of 42, not shown) of the at least one rotor blade assembly and being translationally fixed relative to the pitch axis of the at least one rotor blade assembly (Fig. 4E: immovable longitudinally); and
an anchor (of 26) located within the interior of the hub extender, the anchor being coupled to the tension torsion strap (32) at a first end of the tension torsion strap (left end of 32).
Krauss does not teach “… the anchor coupled to the tension torsion strap at a pin connection disposed at a first end of the tension torsion strap …”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Krauss wherein the anchor is coupled to the tension torsion strap at a pin connection disposed at a first end of the tension torsion strap, as taught by Cresap, so as to transmit centrifugal loads on the rotor blades through the hub (Cresap: col 2, ll 16-20)..
In Reference to Claim 11
Krauss, as modified by Cresap, discloses the rotor hub assembly of claim 10, wherein the rotor hub (Krauss Fig. 2: 22, 24) further comprises a plurality of hub arms (Krauss: of 22, 24) and the connection (Krauss: via 26 to 22 or 24) is formable between an inboard end of the hub extender (Krauss Fig. 4E: left end of 28) and one of the plurality of hub arms.
In Reference to Claim 12
Krauss, as modified by Cresap, discloses the rotor hub assembly of claim 11, wherein the plurality of hub arms (Krauss Fig. 2: of 22, 24) includes at least one hub arm having a clevis including an opening (Krauss Fig. 3D: of 22, 24), and a portion of the inboard end of the hub extender (Krauss Fig. 4E: left end of 28 and at 26) is receivable within the opening.
In Reference to Claim 13

In Reference to Claim 14
Krauss, as modified by Cresap, discloses the rotor hub assembly of claim 13, wherein the hub fairing (Krauss Fig. 2: portion around 22, 24, not labeled) includes a cut out (Krauss Fig. 3B: to accommodate folding blades, cutout not shown) adjacent the at least one of the plurality of rotor blade assemblies that is foldable about the blade fold axis (Krauss: at connection of 26 to 22 or 24).
In Reference to Claim 15
Krauss, as modified by Cresap, discloses the rotor blade assembly of claim 10, wherein the blade attachment assembly further comprises a pitch control assembly (Krauss Fig. 3D: 42, 44) rotatable about the pitch axis (Krauss Fig. 3D: of 42, 44).
In Reference to Claim 16
Krauss, as modified by Cresap, discloses the rotor blade assembly of claim 15, wherein the pitch control assembly (Krauss Fig. 3D: 42) is operable to rotate the torque tube (Krauss Fig. 4G: 32) about the pitch axis (Krauss Fig. 3D: of 42, see col 4, ll 5-6).
In Reference to Claim 17
Krauss, as modified by Cresap, discloses the rotor blade assembly of claim 16, wherein the pitch control assembly further comprises: a horn spindle coupling (Krauss Fig. 3D: 44) rotationally mounted to the rotor hub (Krauss Fig. 2: 22, 24); and a blade pitch control coupling (Krauss Fig. 3D: 42) mounted to the torque tube (Krauss Fig. 4E: 32), wherein the blade pitch control coupling rotationally engages the horn spindle 
In Reference to Claim 18
Krauss, as modified by Cresap, discloses the rotor blade assembly of claim 17, wherein an interface (Krauss Fig. 3C: 45) between the blade pitch control coupling (Krauss: 42) and the horn spindle coupling (Krauss: 44) includes a toothed interlock that rotationally locks the blade pitch control coupling to the horn spindle coupling (Krauss: col 4, ll 3-16).
In Reference to Claim 19
Krauss, as modified by Cresap, discloses the rotor blade assembly of claim 10, wherein the at least one bearing (Krauss Fig. 4G: 64A, 64B) includes an inboard bearing (Krauss: 64A) mounted adjacent an inboard end of the hub extender (Krauss: 28) and an outboard bearing (Krauss: 64B) mounted adjacent an outboard end of the hub extender, and the tension torsion strap (Krauss: 32) is operably coupled to both the inboard bearing and the outboard bearing (Krauss Fig. 4G).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,695,249 to Krauss et al. (Krauss) in view of US Patent 3,026,942 to Cresap (Cresap) as applied to claim 1 above, and further in view of US Patent 10,569,869 to Paulson et al. (Paulson).
In Reference to Claim 3
except, “… wherein at least one of the inboard bearing and the outboard bearing is an elastomeric bearing ...”
Paulson is also related to a rotor blade attachment assembly (Fig. 2A: inner portion of blade 206) for connection of the foldable blades (Fig. 1: 120) to a rotor hub (Fig. 2A: 212), as the claimed invention, and teaches wherein at least one of an inboard bearing and an outboard bearing is an elastomeric bearing (col 5, ll 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify rotor blade attachment assembly of Krauss to have elastomeric bearings as taught by Paulson, so as to absorb vibration of the rotor blade (Paulson: col 5, ll 9-13 of).

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the application are deemed to be directed to an nonobvious improvement over the prior art. The claims comprise wherein the pitch control coupling includes a first portion (instant Fig. 7: 88) configured to surround a first side of the inboard bearing (70) so as to form a main rotor assembly for rapid deployment, routine transport and stowage.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show connection and attachment assemblies of rotor blades to a rotor hub, folding blade assemblies and bearing assemblies to rotor blade assemblies and connection of tension torsion straps.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745